Citation Nr: 0707779	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  05-10 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased disability rating for 
service-connected diabetes mellitus, currently evaluated as 
20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from November 1966 to October 1969.  Service in Vietnam 
is indicated by the evidence of record.

Procedural history

The veteran filed an initial claim of entitlement to service 
connection for PTSD and diabetes mellitus in November 2003.  
This appeal arose from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island (the RO) which denied service 
connection for PTSD and granted service connection for 
diabetes mellitus.  The veteran disagreed with the assigned 
disability rating of 20 percent.      

In April 2006, the veteran testified at a Travel Board 
hearing which was chaired by the undersigned Veterans Law 
Judge at the RO.  A transcript of that hearing has been 
associated with the veteran's VA claims folder. 

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the VA Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
on his part is required.

Issues not on appeal

The May 2004 RO rating decision also denied service 
connection for bilateral knee conditions.  In a June 2005 
rating decision, service connection was granted for 
peripheral neuropathy of all four extremities; various 
disability ratings were assigned.  In a November 2005 rating 
decision, service connection for pes planus was denied.  The 
veteran did not disagree with any of those decisions.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA]. 


REMAND

The veteran seeks service connection for PTSD and an 
increased disability rating for his service-connected 
diabetes mellitus.

For reasons explained immediately below, the Board believes 
that additional evidentiary and procedural development is 
required.

Reasons for remand

VCAA notice

The Veterans Claims Assistance Act of 2000 (VCAA) redefines 
the obligation of VA with respect to its duty to notify and 
assist the veteran in the development of his claim.  After a 
review of the record, it appears that the veteran has not 
been fully notified pursuant to the provisions of the VCAA.   
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Specifically, although the sent the veteran a VCAA letter 
dated February 23, 2004, that letter did not inform the 
veteran that he should provide any and all evidence that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board wishes to make it clear that VCAA letters sent to 
the veteran pertaining to other claims not now on appeal in 
fact contain the "give us everything you've got" language.  
See a February 7, 2005 letter (concerning his peripheral 
neuropathy claim), page 1 and an August 19, 2005 letter 
(concerning his pes planus claim), page 2.  The Board does 
not believe that these letters satisfy the VCAA requirement 
that he be fully informed of what is required of him with 
respect to the two claims here under consideration. 

In addition, there has been a significant recent judicial 
decision concerning the VCAA that affects this case.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that a claimant is to be provided notice as to the type of 
evidence necessary to establish a disability rating and/or 
effective date for the disability on appeal.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  If, as here, the record has a procedural defect 
with respect to the notice required under the VCAA, this may 
no longer be cured by the Board.  

The Board must remand the case to the AOJ because the record 
does not show that the veteran was provided adequate notice 
under the VCAA and the Board is without authority to do so.  
Accordingly, these issues must be remanded for proper notice 
under 38 C.F.R. § 3.159(b) and Dingess.  
  
Stressors

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  See 38 C.F.R. § 3.304(f). 
In essence, although there is of record evidence which 
arguably establishes a diagnosis of PTSD and which links the 
PTSD to the veteran's service in Vietnam, the claim was 
denied by the RO due to lack of verified stressors.

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If 
it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary. 

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor. 
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996). 

In this case, the veteran has reported that notwithstanding 
his MOS as a weather observer, he was actually engaged in 
combat, going on patrols and acting as a helicopter door 
gunner at times.  He further has contended that he was 
wounded and was awarded the Purple Heart Medal.  See, e.g., 
the April 2006 hearing transcript, pages 8-10, 13.

The veteran's story has not been amenable to verification, 
both because of its  vagueness and because contemporaneous 
records show that he was medically evacuated from Vietnam not 
because of a gunshot wound as he claims but because of a 
pilonidal abscess, which was specifically described in his 
official personnel records as "non hostile".    His service 
medical records amply document the pilonidal cyst and contain 
not the slightest hint of a gunshot wound.  The official 
records do not indicate that he was awarded the Purple Heart.

Since this case will be in remand status, the Board believes 
that the veteran should be given one more opportunity to 
provide specific stressor information - i.e., the "who, 
what, where and when".  





Accordingly, the case is REMANDED to the AOJ for the 
following actions:

1.  The AOJ should send the veteran a 
corrective VCAA notice which complies 
with the notification requirements of 
the VCAA, to include as outlined by 
the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The AOJ should again request that 
the veteran submit corroborating 
evidence of his claimed stressors.  In 
particular, the veteran should be 
requested to provide details 
concerning the "who, what, when and 
where" of the stressful events, 
including providing the dates, 
locations and identification of 
individuals and military units 
involved, plus any other clarifying 
information.
If additional evidence is obtained 
from the veteran which is amenable to 
corroboration, the AOJ should take 
appropriate steps to verify the 
claimed stressors, including obtaining 
a copy of the unit history of the 
veteran's Marine Corps unit [MAG-39 or 
MAHG-39, 1st MAW], for 1968-1969.

3.  The AOJ should then readjudicate 
the veteran's claims of entitlement to 
service connection for PTSD and to an 
increased disability rating for 
service-connected diabetes mellitus.  
If the benefits sought on appeal 
remain denied, in whole or in part, 
VBA should provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



